                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS W. MITCHELL-ZULU,                    )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )              1:21CV578
                                            )
UNITED STATES OF AMERICA,                   )
et al.,                                     )
                                            )
                      Defendant(s).         )

                                            ORDER

       The Order and Recommendation of the United States Magistrate Judge was filed with

the court in accordance with 28 U.S.C. § 636(b) and, July 16, 2021, was served on the parties

in this action. (ECF No. 2). Plaintiff filed an objection to the Recommendation. (ECF No.

4).

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.         The court therefore adopts the Magistrate Judge’s

recommendation.

       IT IS THEREFORE ORDERED that this action be FILED and DISMISSED sua

sponte without prejudice to Plaintiff filing a new complaint, on the proper forms, which corrects

the defects cited in the Recommendation.

       A judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 10th day of August 2021.


                                            /s/ Loretta C. Biggs
                                            United States District Judge



       Case 1:21-cv-00578-LCB-JLW Document 5 Filed 08/10/21 Page 1 of 1
